UNITED STATES COURT OF APPEALS
                              For the Fifth Circuit
                         ___________________________

                                   No. 01-50220
                                 Summary Calendar
                           ___________________________

                                 ANGELICA LINKE,
                                                                         Plaintiff - Appellee,

                                           v.

 TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION, et al,
                                                           Defendants,
   TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION;
                      EL PASO STATE CENTER,
                                               Defendants - Appellants.

                           ___________________________

                                   No. 01-50308
                           ___________________________

                                 ANGELICA LINKE,
                                                                         Plaintiff - Appellant,

                                           v.

    TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION;
                EL PASO STATE CENTER; MIKE TARANGO,
                                                    Defendants - Appellees.


                      Appeal from the United States District Court
                   for the Western District of Texas, El Paso Division
                                  (EP-99-CV-343-H)
                                    March 20, 2002

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.
PER CURIAM:1

        Plaintiff Linke brought suit against the Texas Department of Mental Health and Mental

Retardation and others claiming sexual harassment and intentional infliction of emotional distress,

attaching a right-to-sue letter from the Equal Employment Opportunities Commission. The

district court dismissed plaintiff’s claims of intentional infliction of emotional distress, quid pro

quo sexual harassment, and Title VII retaliation. The remaining claim of hostile environment

sexual harassment was submitted to a jury which found in favor of Linke awarding damages of

$125,000. The defendants appeal the judgment of the district court implementing the jury verdict

and the damage award. Linke appeals the district courts’ dismissal of the above listed counts on

summary judgment. Based on our review, the trial and summary judgment records support the

action taken by the district court on both the motion for summary judgment complained of by the

plaintiff and the denial of the motion for judgment as a matter of law complained of by the

defendants.

        As to the quantum of damages awarded to Linke by the jury, the verdict is not contrary to

right reason or entirely disproportionate to the injury sustained. Linke testified that she was under

a psychiatrist’s care for several months and attributed the break up of her marriage to her working

conditions.

        Because we find no reversible error, we affirm the judgment of the district court.

        AFFIRMED..




        1
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.